Citation Nr: 1637617	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-18 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

4.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.

5.  Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA RO.


FINDINGS OF FACT

1.  During the Veteran's March 5, 2015, videoconference hearing, and prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw the claims of entitlement to service connection for sleep apnea, hypertension, and diabetes, and the claim of entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.

2.  The Veteran's bilateral hearing loss is manifested by no worse than level I hearing in both ears.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to service connection for sleep apnea, hypertension, and diabetes, and the claim of entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the Veteran's claim at this time is warranted.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service VA treatment records have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with examinations addressing his hearing loss in June 2011 and April 2015.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board finds that the examiners also considered and addressed the functional effects of the Veteran's hearing problems.  The examination report is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Veteran participated in a hearing before the undersigned in March 2015, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Either the Veteran or her authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2015). 

During his March 2015 videoconference hearing before the Board, the Veteran indicated that he wished to withdraw his claims of entitlement to service connection for sleep apnea, hypertension, and diabetes, and his claim of entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to these issues and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remains no allegation of error of fact or law for appellate consideration on the claims of entitlement to service connection for sleep apnea, hypertension, and diabetes, and his claim of entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

Increased Rating

The Veteran's bilateral hearing loss disability has been assigned a noncompensable rating, and the Veteran contends that a compensable rating is warranted.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  When the examiner certifies that use of the speech discrimination test is not appropriate because of factors such as language difficulties, inconsistent speech discrimination scores, or when there is an exceptional pattern of hearing impairment the rating may be based solely on puretone threshold testing (under Table VIA).  38 C.F.R. § 4.85 (2015).

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2015).  

Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection for a bilateral hearing loss disability in August 2010.  The Veteran underwent a VA audiological examination in June 2011, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
25
40
55
45
RIGHT
25
30
40
35

Puretone threshold averages were 41 decibels for the left ear and 33 decibels for the right ear.  Speech discrimination scores were 100 percent in the left ear and 98 percent in the right ear.  That audiometric evaluation equates to level I hearing in both ears (between 0 and 41 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both ears at level I hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2015).  

In a February 2015 audiological evaluation, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
25
35
55
55
RIGHT
25
30
45
40

Puretone threshold averages were 42.5 decibels for the left ear and 40 decibels for the right ear.  Speech discrimination scores were 100 percent in both ears.  That audiometric evaluation equates to level I hearing in the left ear (between 42 and 49 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination) and level I hearing in the right ear (between 0 and 41 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both ears at level I hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  

The Veteran underwent an additional VA examination in April 2015, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
25
40
50
55
RIGHT
30
35
45
45

Puretone threshold averages were 42.5 decibels for the left ear and 38.75 decibels for the right ear.  Speech discrimination scores were 100 percent in both ears.  That audiometric evaluation equates to level I hearing in the left ear (between 42 and 49 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination) and level I hearing in the right ear (between 0 and 41 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both ears at level I hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but the Veteran has not shown an exceptional patterns of hearing impairment in either ear at any time.  

In addition to the results of this audiometric testing, the Board has closely reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's central concerns that he has experienced difficulty hearing people talk, especially on the telephone, and that he requires a loud volume when watching television or listening to the radio.  While the Board sympathizes with the impairment that the Veteran's hearing loss causes him, and the Board appreciates the Veteran's candid description of his symptoms during his March 2015 hearing, a higher rating for hearing loss requires greater objectively measured levels of hearing loss than the Veteran has demonstrated.  

The best evidence in this case, the medical evidence cited above, provides highly probative evidence against the Veteran's claim that he meets the next higher level of disability (a medical determination more than a factual determination as the critical issue is not whether the Veteran has a hearing problem related to service [this is not in dispute] but if he has a hearing problem that warrants a compensable evaluation under the clear standards of VA, as cited above).

The Board concludes that the preponderance of the evidence is against granting a compensable disability rating for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board notes that extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts in this case.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Lastly, the Board notes that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU, as it is not suggested that he is unable to obtain or maintain substantially gainful employment as a result of his bilateral hearing loss.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

The appeals of the claims of entitlement to service connection for sleep apnea, hypertension, and diabetes, and the claim of entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae are dismissed.

A compensable rating for a bilateral hearing loss disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


